Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 4/1/22 has been entered. Claims 2-3, 10, 12 and 14-20 are cancelled. Claims 1, 5-7 and 11 are amended. Claims 1, 4-9, 11 and 13 are pending and are under examination. 

Claim Objections/Rejections Withdrawn
The objection to claims 1 and 5 is withdrawn in view of the amendment to the claim.
The rejection of claims 1, 4-13 and 15-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment to the claims.

The rejection of claims 6 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims.

The rejection of claims 1, 4-7, 9-10, 12-13 and 15 under 35 U.S.C. 103 as being unpatentable over Rademacher et al. Springer Semin Immunopathol (1988) 10:231-249 cited in IDS in view of Jolles et al. US 7,687,060 3/30/10 cited in IDS as evidenced by Anthony et al (Nature. 2011 Jun 19; 475(7354):110-3) cited in IDS is withdrawn in view of the amendment to the claims.

The rejection of claim is 11 under 35 U.S.C. 103 as being unpatentable over Rademacher et al. Springer Semin Immunopathol (1988) 10:231-249 cited in IDS  and Jolles et al. US 7,687,060 3/30/10 as evidenced by Anthony et al (Nature. 2011 Jun 19; 475(7354):110-3) as applied to claims 1, 4-7, 9-10, 12-13 and 15  above further in view of Campos-Neto et al. US 2002/0098200 7/25/02 is withdrawn in view of the amendment to the claims.

New Claim Rejections Based on Amendment - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claim 4 recites that the antibody glycosylation state indicated of tuberculosis comprises less glycosylation. However, claim 1 recites the glycosylation state indicative of active tuberculosis is selected from the  group consisting of decreased 2-galactose (G2): decreased fucosylated G2 (G2F): decreased fucosylated G2 with bisecting N-acetylglucosamine (G2FB): and decreased 2-galactose (G2). Fucosylated G2 (G2F); and fucosylated G2 with bisecting N-acetylglucosamine (G2FB). 
Thus, claim 4 does not further limit the scope of claim 1 which already states the particular glycosylation states.
Claim 5 recites the antibody glycosylation state comprises less galactosylation, sialyation, and/or fucosylation. However, claim 1 recites the glycosylation state indicative of active tuberculosis is selected from the  group consisting of decreased 2-galactose (G2): decreased fucosylated G2 (G2F): decreased fucosylated G2 with bisecting N-acetylglucosamine (G2FB): and decreased 2-galactose (G2). Fucosylated G2 (G2F); and fucosylated G2 with bisecting N-acetylglucosamine (G2FB). 
Thus, claim 5 does not further limit the scope of claim 1 which already states the particular glycosylation states.
Claim 6 recites the antibody glycosylation state is marked by one or more different glycan structures attached to an antibody Fc domain. However, claim 1 recites the glycosylation state indicative of active tuberculosis is selected from the  group consisting of decreased 2-galactose (G2): decreased fucosylated G2 (G2F): decreased fucosylated G2 with bisecting N-acetylglucosamine (G2FB): and decreased 2-galactose (G2). Fucosylated G2 (G2F); and fucosylated G2 with bisecting N-acetylglucosamine (G2FB). 
Thus, claim 6 does not further limit the scope of claim 1 which already states the particular glycosylation states.
Claim 7  recites the antibody glycosylation state is marked by one or more different glycan structures attached to an antibody Fc domain. However, claim 1 recites the glycosylation state of the IgG antibody indicative of active tuberculosis is selected from the  group consisting of decreased 2-galactose (G2): decreased fucosylated G2 (G2F): decreased fucosylated G2 with bisecting N-acetylglucosamine (G2FB): and decreased 2-galactose (G2). Fucosylated G2 (G2F); and fucosylated G2 with bisecting N-acetylglucosamine (G2FB). 
Thus, claim 7 does not further limit the scope of claim 1 which already states the particular glycosylation states of the IgG  that is antigen specific for tuberculosis.
Claim 8 recites the antibody glycosylation state indicative of tuberculosis is a decreased presence of afucosylated branch glycoforms on bulk IgG. However, claim 1 recites that the antibody is IgG antibody specific to tuberculosis and that the wherein the glycosylation state of said antibody  that is indicative of active tuberculosis is selected from the  group consisting of decreased 2-galactose (G2): decreased fucosylated G2 (G2F): decreased fucosylated G2 with bisecting N-acetylglucosamine (G2FB): and decreased 2-galactose (G2). Fucosylated G2 (G2F); and fucosylated G2 with bisecting N-acetylglucosamine (G2FB). 
Thus, claim 8 does not further limit the scope of claim 1 which already states the particular glycosylation states and the IgG is antigen specific to tuberculosis (not bulk IgG).
Claim 9 recites the antibody glycosylation state indicative of tuberculosis comprises an inflamed antibody Fc domain. However, claim 1 recites the glycosylation state indicative of active tuberculosis is selected from the  group consisting of decreased 2-galactose (G2): decreased fucosylated G2 (G2F): decreased fucosylated G2 with bisecting N-acetylglucosamine (G2FB): and decreased 2-galactose (G2). Fucosylated G2 (G2F); and fucosylated G2 with bisecting N-acetylglucosamine (G2FB). 
Thus, claim 9 does not further limit the scope of claim 1 which already states the particular glycosylation states.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Status of the Claims
Claims 4-9 are rejected. Claims 1, 11 and 13 are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645